Citation Nr: 1136237	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  03-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The appellant served on active duty for training from November 1974 to March 1975, and had active duty for training (ACDUTRA) in June 1983.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2002 decision that denied service connection for the residuals of a right ankle injury.

In November 2003, the appellant testified during a hearing before a former Veterans Law Judge at the RO.

In June 2004, the Board remanded the matter for additional development.

In December 2005, the Board duly notified the appellant that the Board no longer employed the Veterans Law Judge that conducted the November 2003 Board hearing and that he had the right to another Board hearing.

In January 2006, the Board remanded the matter to afford the appellant another opportunity for a Board hearing.

In December 2007, the appellant testified during a videoconference hearing before the undersigned at the RO.

The Board again remanded the matter in February 2008 and July 2010, and it now returns again before the Board.


FINDINGS OF FACT

1.  The Veteran incurred a right foot contusion and a right ankle sprain in service in 1983.

2.  The Veteran's current right ankle disability is not related to this in service acute injury.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In letters dated in March 2003, July 2004, October 2004, November 2004, March 2008, and July 2009, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These letters also provided notice regarding potential ratings and effective dates.   See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  Social Security Administration (SSA) records have been obtained.  VA clinical notes and private treatment records have been obtained.  Since the existing record is sufficient to decide these claims, further examination is not needed.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Applicable laws provide that in order to establish service connection for a claimed disability, the facts, as shown by the evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to the condition as to which, under Court case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic then generally a showing of continuity of symptomatology after service is required for service connection.

The United States Court of Appeals for Veterans Claims (Court) has held that "where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the  Board finds that service connection is not warranted for any right ankle disability.  In this regard, the Board notes that the preponderance of the evidence indicates that the Veteran does not currently have any right ankle disability related to service.

Initially, the Board points out that the Veteran's service treatment records do show that he was seen in June 1983 with a contusion of the right foot, and a right ankle sprain, as a result of a basketball injury.  However, after one instance of treatment for these injuries, the remainder of the Veteran's service treatment records, to include a January 1994 report of medical examination for retention in the National Guard, show no complaints of, or treatment for, any foot or ankle disability.

In fact, there are no further records showing any complaints of any ankle disability until approximately 1999, 16 years subsequent to the Veteran's initial in service injury.  At that time, it appears that the Veteran reported pain in multiple joints, and well as a fall injuring his knee in 1995.  The Veteran's private medical records from this time, to the present, show a diagnosis of gouty arthritis of multiple joints.

A November 2001 VA examination report found the Veteran to have a chip fracture of the tip of the medical malleollus of the right ankle, however, this disability was not causally related to service at that time.

A November 2009 report of VA examination found the Veteran to have good joint spaces in the right ankle, with no degenerative changes noted.  The examiner indicated that it was his opinion, based on the review of the Veteran's claims file, history, physical, and X-rays, that it was less likely than not that the Veteran's current right ankle disability was related to service.  The examiner indicated that this opinion was based on the fact that there was inadequate documentation of any ongoing difficulty sufficient to cause a nexus between the incident which occurred in 1983 and his present disability.  He stated that, in his opinion, the evidence showed that the injury appeared to have spontaneously resolved.  Although this opinion also noted that the Veteran's 1983 injury left the Veteran with a minimal to mild disability, a clarification of this opinion dated October 2010 indicated that it was, in the examiner's opinion, less likely than not that the 1983 injury resulted in any permanent residuals to the Veteran's ankle.

During the Veteran's two hearings before the Board, in December 2003 and December 2007, the Veteran indicated that it was his belief that he fractured his right ankle in service, and he felt it remained injured to the present time, leaving him unable to do any running or standing for long periods of time.  However, the Board notes that the Veteran received only one temporary profile for this injury, and as noted previously, the medical evidence of record does not show any complaints of, or treatment for, any ankle disability between 1983 and 1999, when the Veteran was diagnosed with gouty arthritis.

Private medical records also show that the Veteran has reported fracturing his ankle in service; however, the Veteran's service treatment records do not show any evidence of any ankle fracture in service, only a right ankle sprain.

Thus, reviewing all evidence of record, the Board finds that the preponderance of the evidence of record indicates that the Veteran's current ankle disability is not related to any in service injury.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to service connection for a right ankle disability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


